As filed with the Securities and Exchange Commission on February 29, 2008 File Nos. 333-69326 and 811-10495 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 11 [ X ] AND/OR REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 13 [ X ] Fort Pitt Capital Funds (Exact Name of Registrant as Specified in Charter) 680 Andersen Drive, Foster Plaza Ten, Pittsburgh, Pennsylvania 15220 (Address of Principal Executive Offices) (Zip Code) (412) 921-1822 (Registrant’s Telephone Number, Including Area Code) Douglas W. Kreps, 680 Andersen Drive, Foster Plaza Ten, Pittsburgh, Pennsylvania 15220 (Name and Address of Agent for Service) Copies to: John W. Lewis, Esq. Gregory A. Gross, Esq. Metz Lewis, LLC 11 Stanwix Street, 18th Floor Pittsburgh, PA 15222 As soon as practicable after this Registration Statement is declared effective. (Approximate Date of Proposed Public Offering) It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [ X ] on February 29, 2008 pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. FORT PITT CAPITAL TOTAL RETURN FUND [GRAPHIC] PROSPECTUS February 29, 2008 FORT PITT CAPITAL TOTAL RETURN FUND c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI53201-0701 As with all mutual funds, the U.S. Securities and Exchange Commission has not approved or disapproved these securities and does not guarantee the accuracy or completeness of this Prospectus.It is a criminal offense to suggest otherwise. TABLE OF CONTENTS Page INVESTMENT GOAL AND PRINCIPAL INVESTMENT STRATEGIES 1 PRINCIPAL RISKS OF INVESTING IN THE FUND 2 PORTFOLIO HOLDINGS INFORMATION 3 FUND PERFORMANCE 3 FEES AND EXPENSES 4 INVESTMENT ADVISOR AND PORTFOLIO MANAGEMENT TEAM 6 PURCHASING SHARES 7 SELLING SHARES 9 ACCOUNT OPTIONS 10 RETIREMENT INVESTING 11 ACCOUNT INFORMATION 11 MARKETING AND DISTRIBUTION ARRANGEMENTS 13 DISTRIBUTIONS AND TAXATION 13 FINANCIAL HIGHLIGHTS 15 PRIVACY POLICY PP-1 INVESTMENT GOAL AND PRINCIPAL INVESTMENT STRATEGIES Investment Goal The investment goal of the Fort Pitt Capital Total Return Fund (the “Fund”) is to realize the combination of long-term capital appreciation and income that will produce maximum total return.This goal is non-fundamental, which means that it may be changed or modified in the future by action of the Fund’s Board of Trustees without shareholder approval.Shareholders will receive advance written notice of any change in the Fund’s goal. Principal Investment Strategies The Fund has a long-term investment outlook and generally undertakes a “buy and hold” strategy in order to reduce turnover and maximize after-tax returns. Types of Investments.Because the Fund seeks to produce maximum total return, it will invest primarily in common stocks of large and mid-sized U.S. companies.A portion of its assets may also be invested in fixed income investments (primarily U.S. government obligations).The percentage of assets allocated between equity and fixed income securities is flexible rather than fixed.The Fund considers companies with a market capitalization between $1billion and $5 billion to be mid-sized companies and companies with a market capitalization over $5billion to be large-sized companies.The Fund also may purchase small capitalization stocks (companies with less than $1 billion in market capitalization), or preferred stock, warrants, rights or other securities that are convertible into or exchangeable for shares of common stock. Under normal market conditions, the Fund primarily invests in domestic (U.S.) common stocks that the Fund’s investment advisor, Fort Pitt Capital Group, Inc., (the “Advisor”), considers to be profitable and have returns on equity near or higher than their peers, and the Advisor believes are undervalued as measured by price-to-earnings (“P/E”) ratio.The Fund may invest a portion of its total assets in shares of companies which sell at an above-average P/E ratio or are not yet profitable, but show a dominant share of revenue in a rapidly growing or emerging industry, such as technology and biotechnology.Accordingly, the Advisor seeks to invest in companies with the potential for strong growth with a comparatively low P/E ratio. When the Advisor determines that prospective returns from fixed income securities are competitive with those of common stocks, it may invest Fund assets in fixed income investments (primarily U.S. government obligations).In its analysis, the Advisor compares the valuation of the Standard & Poor’s 500® Composite Price Index ™ (“S&P 500®
